Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 1 of 46 PageID# 768
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 2 of 46 PageID# 769
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 3 of 46 PageID# 770
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 4 of 46 PageID# 771
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 5 of 46 PageID# 772
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 6 of 46 PageID# 773
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 7 of 46 PageID# 774
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 8 of 46 PageID# 775
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 9 of 46 PageID# 776
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 10 of 46 PageID# 777
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 11 of 46 PageID# 778
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 12 of 46 PageID# 779
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 13 of 46 PageID# 780
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 14 of 46 PageID# 781
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 15 of 46 PageID# 782
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 16 of 46 PageID# 783
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 17 of 46 PageID# 784




                                                   M
                               M
                                   M




                                           M




                                               M
                                           M
                                       L
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 18 of 46 PageID# 785




               G       R


                   B
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 19 of 46 PageID# 786




                                  R




                                                                     G


                                                                G
                                         Student                         A
                                            B
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 20 of 46 PageID# 787




                                                                       M




                                                                             L




                                                            M
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 21 of 46 PageID# 788




                   M       L
                                       M
               L                                    M




                                                                              M




                                                                          M



                                                                    M


                       M
                                   M
                                                    M         M




                                                    M




                           Doe 2           M
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 22 of 46 PageID# 789




                     L      M
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 23 of 46 PageID# 790




                                 E
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 24 of 46 PageID# 791




                                                           Doe
                                                            2
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 25 of 46 PageID# 792
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 26 of 46 PageID# 793
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 27 of 46 PageID# 794




                                                                      Doe
                                                                       2
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 28 of 46 PageID# 795
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 29 of 46 PageID# 796
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 30 of 46 PageID# 797
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 31 of 46 PageID# 798
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 32 of 46 PageID# 799
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 33 of 46 PageID# 800
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 34 of 46 PageID# 801




                               E
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 35 of 46 PageID# 802




              G
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 36 of 46 PageID# 803
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 37 of 46 PageID# 804
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 38 of 46 PageID# 805




                               L
                                                                    M




                                                  M
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 39 of 46 PageID# 806
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 40 of 46 PageID# 807
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 41 of 46 PageID# 808
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 42 of 46 PageID# 809




             R
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 43 of 46 PageID# 810
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 44 of 46 PageID# 811
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 45 of 46 PageID# 812
Case 1:18-cv-00846-LMB-TCB Document 101-1 Filed 03/22/19 Page 46 of 46 PageID# 813
